IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2020 Term
                                                                         FILED
                                     No. 18-1134                   September 29, 2020
                                                                          released at 3:00 p.m.
                                                                      EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA
                             CITY OF MORGANTOWN,

                              Defendant Below/Petitioner

                                          v.

                         CALVARY BAPTIST CHURCH,

                              Plaintiff Below/Respondent


                Appeal from the Circuit Court of Monongalia County
                      The Honorable Susan B. Tucker, Judge
                             Civil Action No. 17-C-41

                                     AFFIRMED


                             Submitted: September 2, 2020
                               Filed: September 29, 2020

Ryan P. Simonton, Esq.                         Joseph V. Schaeffer, Esq.
Morgantown, West Virginia                      James A. Walls, Esq.
Counsel for the Petitioner                     Morgantown, West Virginia
                                               Counsel for the Respondent



JUSTICE WORKMAN delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT

              1.      “A de novo standard of review applies to a circuit court’s decision to

grant or deny a writ of mandamus.” Syl. Pt. 1, Harrison Cty. Comm’n v. Harrison Cty.

Assessor, 222 W. Va. 25, 658 S.E.2d 555 (2008).



              2.      “To invoke mandamus the relator must show (1) a clear right to the

relief sought; (2) a legal duty on the part of the respondent to do the thing the relator seeks;

and (3) the absence of another adequate remedy.” Syl. Pt. 2, Myers v. Barte, 167 W. Va.
194, 279 S.E.2d 406 (1981).



              3.      “Where the issue on appeal from the circuit court is clearly a question

of law or involving an interpretation of a statute, we apply a de novo standard of review.”

Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



              4.      “The enactment of a zoning ordinance of a municipality being a

legislative function, all reasonable presumptions should be indulged in favor of its

validity.” Syl. Pt. 3, G-M Realty Inc. v. City of Wheeling, 146 W. Va. 360, 120 S.E.2d 249

(1961).



              5.      “Generally, findings of fact are reviewed for clear error and

conclusions of law are reviewed de novo. However, ostensible findings of fact which entail

the application of law or constitute legal judgments which transcend ordinary factual


                                               i
determinations, must be reviewed de novo. The sufficiency of the information presented

at trial to support a finding that a constitutional predicate has been satisfied presents a

question of law.” Syl. Pt. 1, State ex rel. Cooper v. Caperton, 196 W. Va. 208, 470 S.E.2d
162 (1996).



              6.     In a proceeding in mandamus where the validity of a zoning ordinance

of a municipality, as applied to a particular piece of land, is attacked as an arbitrary and

unreasonable exercise of police power, the standard of review is de novo.



              7.     “Under a valid statutory delegation to it of the police power of the

State a municipality may enact a zoning ordinance which restricts the use of property in

designated districts within the municipality if the restrictions imposed by the ordinance are

not arbitrary or unreasonable and bear a substantial relation to the public health, safety,

morals, or the general welfare of the municipality.” Syl. Pt. 7, Carter v. City of Bluefield,

132 W. Va. 881, 54 S.E.2d 747 (1949).



              8.     “A municipal ordinance creating zoning districts and imposing

restrictions upon the use of property within such districts may be valid in its general scope

and broad outline but invalid to the extent that the restrictions imposed are clearly arbitrary

and unreasonable in their application to particular property.” Syl. Pt. 8, Carter v. City of

Bluefield, 132 W. Va. 881, 54 S.E.2d 747 (1949).




                                              ii
               9.    “A zoning ordinance of a municipality, creating use districts and

imposing restrictions upon the use of the property in the various districts, which, as applied

to particular property, does not bear a substantial relation to the public health, safety,

morals, or general welfare of the municipality, and is clearly arbitrary and unreasonable in

depriving the owner of the beneficial use of his property and in substantially depreciating

its value, is as to such property, invalid as violative of Section 9 and 10, Article III of the

Constitution of this State and the Fourteenth Amendment to the Constitution of the United

States.” Syl. Pt. 9, Carter v. City of Bluefield, 132 W. Va. 881, 54 S.E.2d 747 (1949).



              10.    “If most of the factors necessary to the decision of a zoning case have

both positive and negative aspects it would appear that these matters are fairly debatable,

and in such case the court will not overrule the city authorities in the exercise of their

legislative function.” Syl. Pt. 4, Anderson v. City of Wheeling, 150 W. Va. 689, 149 S.E.2d
243 (1966).



              11.    In a challenge to the validity of a zoning ordinance as applied to a

particular piece of property the relevant factors to be considered by a circuit court include

the following: (1) the existing uses and zoning of nearby property; (2) the extent to which

property values are diminished by the particular zoning restrictions; (3) the extent to which

the destruction of property values of the plaintiff promotes the health, safety, morals or

general welfare of the public; (4) the relative gain to the public, as compared to the hardship

imposed upon the individual property owner; (5) the suitability of the subject property for

                                              iii
the zoned purposes; (6) the length of time the property has been vacant as zoned, considered

in the context of land development in the area in the vicinity of the property; and (7) the

adopted comprehensive plan.




                                             iv
WORKMAN, Justice:

             The Petitioner, The City of Morgantown (hereinafter “the City”), appeals an

amended order entered on November 26, 2018, by the Circuit Court of Monongalia County,

West Virginia, following a two-day bench trial finding that, as applied to an unimproved

eighty-foot subdivided piece of property owned by the Respondent, Calvary Baptist

Church (hereinafter “the Church”), the City’s enforcement of its R-1 Single-Family

Residential zoning classification was unconstitutional. The circuit court further ordered

the City to cure the unconstitutional zoning classification of the property by amending it

from a classification of R-1 Single-Family Residential to that of B-2 Service Business

district which permits various commercial uses of property. The City raises two

assignments of error that we must address. First, is whether the circuit court applied the

appropriate standard for evaluating the challenge to the zoning ordinance and whether the

circuit court considered all appropriate factors in its evaluation. Second, is whether the

circuit court improperly considered past zoning decisions of the City and did so using

incorrect facts. Having considered the record, the various briefs submitted, the relevant

law, and the oral arguments presented, we find that the zoning ordinance, as applied to the

particular property of the Church, is arbitrary and unreasonable. Therefore, we affirm the

circuit court’s amended order.



                     I. FACTS AND PROCEDURAL HISTORY

              The Church owns a parcel of property consisting of 2.43 acres in the Suncrest

district of the City. It has been in an area zoned as residential since 1959 when the City
                                              1
first enacted a zoning ordinance. The parcel adjoins Burroughs Street and Eastern Avenue

and is just east of the intersection of Burroughs Street and Collins Ferry Road. The

property contains the Church building and parking lot together with a sloped area including

a stand of mature trees. In an effort to raise funds for the renovation of the sanctuary, the

Church sought to develop the sloped portion of the property (hereinafter “the Partition”)

consisting of an unimproved ½ acre (approximately eighty-foot strip) with access onto

Burroughs Street. There is no access to the side street of Eastern Avenue due to the

presence of a storm drainage field. Specifically, the Church sought to complete an

arrangement with long-time City businessman, Bernard Bossio, whereby Mr. Bossio would

purchase the Partition for the purpose of commercial development for the sum of $250,000.

However, Mr. Bossio agreed to purchase the Partition only if it was re-zoned from R-1

Single-Family Residential to commercial B-2 Service Business district.



              On June 30, 2016, the Church submitted two applications to the City. In the

first application, the Church sought subdivision of the property into the ½ acre Partition

with the remainder being the parcel consisting of the Church building and the adjoining

parking lot. In the second application, the Church sought to have the Partition rezoned

from R-1 Single-Family Residential to B-2 Service Business district. Following various

proceedings, the City conditionally approved a modified subdivision of the property in that

a twenty-foot buffer strip was added to the northern border of the Partition. However, the

City denied the request for rezoning.


                                             2
              Thereafter, on January 24, 2017, the Church filed a petition for a writ of

mandamus in circuit court asserting that the rezoning application was wrongly denied

because the R-1 Single-Family Residential classification of the Partition is arbitrary,

unreasonable, and lacking sufficient relation to the public health, safety, morals, or the

general welfare. The Church contended that the denial of the rezoning application was

improper due to the facts regarding the Partition and surrounding uses and zoning such that

the Church had a clear legal right to the requested rezoning of the Partition. The City filed

an answer on February 21, 2017, asserting that the circuit court should decline to issue the

writ and dismiss the action.



               Trial was initially set for January 24, 2018, but the circuit court continued

the trial and stayed proceedings pending the filing of renewed applications to the City by

the Church. This occurred at the direction of the circuit court due to the apparent failure to

finalize the subdivision of the Partition. The City’s Planning Commission staff prepared

the 2018 Staff Report recommending denial of the rezoning application, in part, because

the Partition was in an area designated in the City’s Comprehensive Plan as one for limited

growth and neighborhood preservation. The 2018 Staff Report was more comprehensive

and detailed than the 2016 Staff Report, which made no recommendation regarding the

property. The City Planning Commission unanimously voted to recommend denial of the

Church’s renewed application for rezoning. Subsequently, the City Council unanimously

voted to deny the Church’s renewed application for rezoning of the Partition but approved

the subdivision of the Partition. Shortly thereafter, the circuit court entered an order lifting
                                              3
the stay, the Church amended its pleadings, and the matter proceeded to a two-day bench

trial.



              The evidence presented by the Church at trial was that other properties in the

vicinity of the Partition were already zoned as B-2 Service Business district. To the

immediate west of the Partition is a horseshoe-shaped development called Burroughs Place

accessible from Burroughs Street with two, two-story commercial buildings on each side

and a five-story mixed-use building in the rear. One of the commercial buildings runs

along the bulk of the property line with the Partition. A parking lot for the five-story mixed-

use building runs along the remainder of the Partition property line. The evidence was that

car headlights shine onto the Partition from cars in the parking lot and residents of the

mixed-use building’s upper story have a view of the Partition. Additionally, the Suncrest

Pub, a bar, and Slight Indulgence, a specialty foods store, sit past Burroughs Place along

Collins Ferry Road to the west. Burroughs Place, Suncrest Pub, and Slight Indulgence are

each zoned as B-2 Service Business district. Collins Ferry Road is a commercial node.



               Joint stipulations of the parties established that Burroughs Place was partly

in an R-1 Single-Family Residential district and partly in a B-1 Neighborhood Business

district until 2003 when a zoning reclassification placed it entirely in the B-1 commercial

classification. Additionally, in 2006 through various recodifications of the City zoning

code, the Burroughs Place property was changed to a B-2 Service Business district

classification. The record establishes that in 2003, the Planning Commission Staff Report,
                                              4
recommending a zoning map amendment for a portion of the Burroughs Development

property as B-1 Neighborhood Business, stated that “[n]or is this strip of land likely to ever

be used for single-family residential purposes, especially the portion fronting Burroughs.”



              To the east of the Partition lies the remainder of the Church property

including the Church building and the Church parking lot. The Church building faces

Burroughs Street on the south and is surrounded on three sides by the parking lot. Car

headlights from that parking lot also shine onto the Partition. There is a retaining pond

below a steep slope to the north. Eastern Avenue is to the east and tends to separate the

remainder of the Church property from older residential properties which are zoned as R-

1 Single-Family Residential.



               Immediately to the south of the Partition is Burroughs Street which is a West

Virginia State road. The Vintner Reserve subdivision, accessible from the side street of

Munsey Avenue, and zoned R-1 Single-Family Residential, is across Burroughs Street. A

restaurant and bar called The Wine Bar is located diagonally adjacent to the Partition, just

across Burroughs Street. Access to The Wine Bar is from Burroughs Street and parking for

customers is located to the west and to the south in the rear of the establishment. The Wine

Bar is zoned commercially under the B-2 Service Business classification. It was rezoned

from R-1 to a PRO classification in 2010. The PRO classification is used for residential

and some office and commercial purposes. In 2011, the classification of The Wine Bar

was amended to the B-2 Service Business district. Next to The Wine Bar and extending
                                              5
west to the intersection with Collins Ferry Road is a multi-family development known as

Unity House.



               Immediately north of the Partition is a twenty-foot-deep strip of property that

serves as a buffer between the Partition and the French Quarter subdivision which contains

residences accessible from Eastern Avenue. The French Quarter subdivision zoning

classification is R-1 Single-Family Residential.



               The Church’s appraiser, Douglas Wise, was qualified as an expert and

testified that the value of the Partition under the R-1 Single-Family Residential

classification was approximately $120,000, while the value as a B-2 Service Business

classification was approximately $268,000. Mr. Wise acknowledged that the Suncrest

neighborhood supported a realistic use of property for residential purposes and had strong

demand for residential use. However, he testified that the Partition had several strikes

against it including being wedged between non-harmonious development, on one side,

from the Burroughs Place development and, on the other side, by the Church’s building

and parking lot. Mr. Wise also testified that the Partition is undesirable as residential

property due to being located along and accessed via Burroughs Street which is a heavily

trafficked State road. The traffic volume depresses residential value. Additionally, Mr.

Wise indicated that the topography of the Partition was challenging with steep slopes to

the west and to the north. He conceded that the topography would also be challenging for

commercial development. The issues he identified as undesirable are reflected in the
                                              6
reduced appraisal value for the Partition as residential use. Mr. Wise concluded that the

best and highest use for the Partition would be some type of light commercial development.



                Mr. Bossio, the potential purchaser of the property, testified as to his long

experience in the area due to having grown up near Burroughs Street and living some fifty-

three years in the area. He served on the City’s Board of Zoning Appeals some twelve

years and was also the chairman during some periods of service. He has developed both

residential and commercial properties in the immediate and surrounding area and testified

to the change in character of the area over the past two decades. Mr. Bossio specifically

pointed to Burroughs Place, the Wine Bar, Unity House, Suncrest Pub and Vintner Reserve,

consisting of six residences with no direct access to Burroughs Street and encompassed by

vinyl fencing and shrubbery. He also testified to the traffic volume increase on Burroughs

Street over the last decade. According to Mr. Bossio, if the Partition were to change to a

B-2 zoning classification, a wide variety of commercial uses would be available, but larger-

scale uses such as box stores like Walmart would not be feasible due to the size of the

Partition. Although not qualified as an expert, Mr. Bossio testified that when he entered

into the agreement with the Church to buy the Partition, he “would’ve never guessed in a

million years that [the City] would have opposed it.” 1




       1
           Mr. Bossio is paying the Church’s legal fees in this matter.
                                              7
               The Church also called Christopher Fletcher as a witness. Mr. Fletcher is the

Director of Development Services for the City. Mr. Fletcher generally explained the

zoning classifications and conforming uses dictating what property owners may and may

not do with property. He also testified to the zoning application process and the various

factors the City considers when reviewing an application for rezoning. The considered

factors include, among other things, the Comprehensive Plan, the physical character of the

site, the surrounding environment, compatibility uses, traffic management, potential

property driveway entrances, potential sightlines, safety, and traffic volume. Mr. Fletcher

acknowledged that in 2003, in connection with rezoning the Burroughs Place development

property, which is immediately adjacent to the Partition, the City Planning staff report

provided that the parcel was not “likely to ever be used for single family residential

purposes, especially the portion fronting Burroughs.”            Additionally, Mr. Fletcher

acknowledged that in connection with the 2010 zoning revision of the Wine Bar, located

directly across Burroughs Street from the Partition, the City Planning staff observed that

“there have been major economic, physical, and social changes to the degree of

substantially altering the basic characteristics of the subject area to the extent that a zoning

reclassification is justified.”



               Mr. Fletcher also discussed the 2018 Staff Report which indicated that the

prominent development activity in the area since 1998 reflected the neighborhood’s single-

family residential classification and provided that rezoning the Partition would be

inconsistent with the area’s development pattern and the limited growth and neighborhood
                                            8
conservation concepts of the Comprehensive Plan. Mr. Fletcher further testified that the

City relied on the Comprehensive Plan adopted in 2013.               He explained that the

Comprehensive Plan was an eighteen-month project involving three consulting firms and

data collected from West Virginia University and businesses in the City. There were

several rounds of public workshops and forums. Interviews were conducted with allied

stakeholders and the public in order to identify ideas to improve the built environment,

make the City more attractive, and promote continued economic growth. The City

concluded that it needed to plan for a 40,000-person population increase by 2040. From

that conclusion, the City proceeded to determine what areas were suitable for further

development and what areas should be left alone for single-family use. There were two

areas identified for neighborhood conservation. The Partition is within one of the two

neighborhood conservation areas.



              Mr. Fletcher also testified that there are twelve single-family homes with

direct access on Burroughs Street and he identified thirty-three building permits issued in

the past twenty years for residences in the area. However, of the thirty-three permits, only

one had been issued in the last five years and only six had been issued in the last ten years.

Mr. Fletcher acknowledged that only one residential property has direct access to

Burroughs Street, and it is set far back from the Street. Notably, Mr. Bossio developed that

particular property and situated it some 100 to 200 feet back from Burroughs Street.

Additionally, Mr. Fletcher agreed that none of the residential properties is wedged between

commercial developments and a church with an adjoining parking lot.
                                         9
              In accord with the 2018 Staff Report and the Comprehensive Plan, Mr.

Fletcher testified that a change in the Partition’s zoning classification would be inconsistent

with the limited growth and neighborhood conservation goals established in the

Comprehensive Plan. He further testified that a zoning classification change would result

in an unplanned expansion of the commercial node surrounding Collins Ferry Road, which

could jeopardize the integrity of the residential area and compromise the quality of life of

the existing residents. Mr. Fletcher referred to the Comprehensive Plan as a series of

principles rather than binding law.



              The final witness was David Harkins, who testified in his capacity as a

deacon and former trustee of the Church. According to Mr. Harkins, without the rezoning

of the Partition, the Church would be unable to complete the renovations on the sanctuary

of the Church building due to the lack of financial resources.



               The circuit court entered its amended order on November 26, 2018. The

court reviewed the evidence presented and concluded that it was clear and undisputed that

properties near the Church and properties adjacent to the Church were being used for

various commercial, multi-family, or other non-single-family residential purposes. The

court found that if the Partition remains classified as R-1 Single-Family Residential, the

contract regarding the Partition for sale to Mr. Bossio will fail. Additionally, the court

concluded that it was not likely that any residence will be built on the property in the future

due to the privacy and topography issues. The court determined that the City contributed
                                              10
to the issues because it rezoned the adjacent property containing the Burroughs

Development and the Wine Bar located directly across the street. Additionally, the court,

based on Mr. Fletcher’s testimony regarding differences between the Staff Reports of 2016

and 2018, concluded that the City “looked for reasons to deny” the Church’s application

and interfere with the “current neighborhood scheme.” The reasons advanced by the City

for denial of the rezoning application were characterized by the court as not only arbitrary

and capricious but, also, disingenuous, utterly misleading, and manufactured. The court

rejected the City’s reliance on the Comprehensive Plan due to Mr. Fletcher’s testimony

and concession that the Comprehensive Plan was not binding law. Accordingly, the court

determined that the City’s enforcement of the R-1 Single-Family Residential zoning

classification was unconstitutional.    Further, it ordered that the City must cure the

constitutional violation by amending the zoning classification of the Partition from that of

R-1 to the B-2 Service Business district.



              It is from the amended order of the circuit court that the City appeals to this

Court.



                             II. STANDARD OF REVIEW

              The parties disagree as to the standard of review to be applied in this appeal.

The City argues that the underlying proceeding was grounded in a mandamus action such

that a de novo standard of review applies. It is asserted that zoning ordinances are

presumed to be constitutional and the burden is on the party challenging the ordinance to
                                             11
prove by clear and convincing evidence that the ordinance is arbitrary and capricious.

Further, the City contends that review of a circuit court decision invalidating a zoning

ordinance presents a question of law requiring a de novo standard of review.



              On the other hand, the Church argues that the ruling of the circuit court was

made following a bench trial such that there should be a two-pronged deferential standard

of review applied. Specifically, the Church argues that the order and disposition are

reviewed under an abuse of discretion standard and the underlying factual findings are

reviewed under a clearly erroneous standard. Questions of law are to be reviewed under a

de novo standard of review.



              While the circuit court did not explicitly set out the standards for granting

relief to the Church, the amended order functioned as a grant of mandamus in ordering that

the failure of the City to rezone the Partition was unconstitutional and directing that the

City change the classification of the Partition. Indeed, the action was brought by the

Church as a petition for a writ of mandamus.



              This Court has long and definitively held that “[a] de novo standard of review

applies to a circuit court’s decision to grant or deny a writ of mandamus.” Syl. Pt. 1,

Harrison Cty. Comm’n v. Harrison Cty. Assessor, 222 W. Va. 25, 26, 658 S.E.2d 555, 556

(2008). Moreover, “[t]o invoke mandamus the relator must show (1) a clear right to the

relief sought; (2) a legal duty on the part of the respondent to do the thing the relator seeks;

                                              12
and (3) the absence of another adequate remedy.” Syl. Pt. 2, Myers v. Barte, 167 W. Va.
194, 279 S.E.2d 406 (1981). This Court observes that “[w]here the issue on appeal from

the circuit court is clearly a question of law or involving an interpretation of a statute, we

apply a de novo standard of review.” Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va.
138, 139, 459 S.E.2d 415, 416 (1995).



              It does not appear that prior jurisprudence of this Court addressing zoning

ordinances plainly articulated a standard of review. However, it is clear that this Court

engages in a de novo analysis in reviewing decisions of the lower courts involving the

application of zoning ordinances to property use. In Carter v. City of Bluefield, 132 W. Va.
881, 54 S.E.2d 747 (1949), a mandamus action, this Court considered the validity of a

zoning ordinance, as applied to a parcel, and reversed the circuit court’s conclusion that it

was constitutionally valid. In so doing, this Court undertook its own review and evaluation

of the record and the law, giving little deference to the findings of the circuit court. Such

an analysis constituted a de novo review even though no standard was specifically

enunciated.



              At its core, the Church’s position is that because there was a bench trial, the

standard of review must necessarily be deferential. However, the Church sought to compel

the City to discharge a duty in the form of rezoning the Partition. We observe that as broad

exercises of police powers, local zoning ordinances are rebuttably presumed to be valid.

This Court has held that “[t]he enactment of a zoning ordinance of a municipality being a
                                             13
legislative function, all reasonable presumptions should be indulged in favor of its

validity.” Syl. Pt. 3, G-M Realty Inc. v. City of Wheeling, 146 W. Va. 360, 361, 120 S.E.2d
249, 250 (1961). The analysis here necessarily requires an interplay between the

application of law in the form of a valid municipal zoning regulation together with

consideration of constitutionally grounded private property rights. We must bear in mind

the following instructive principles:

              Generally, findings of fact are reviewed for clear error and
              conclusions of law are reviewed de novo. However, ostensible
              findings of fact which entail the application of law or constitute
              legal judgments which transcend ordinary factual
              determinations, must be reviewed de novo. The sufficiency of
              the information presented at trial to support a finding that a
              constitutional predicate has been satisfied presents a question
              of law.

Syl. Pt. 1, State ex rel. Cooper v. Caperton, 196 W. Va. 208, 210, 470 S.E.2d 162, 164

(1996).



              Thus, based on the foregoing, this Court holds that in a proceeding in

mandamus where the validity of a zoning ordinance of a municipality, as applied to a

particular piece of land, is attacked as an arbitrary and unreasonable exercise of police

power, the standard of review is de novo.



              Having determined that our review is plenary in all respects, this Court now

turns to consideration of the issues presented.




                                             14
                                     III. DISCUSSION

                 As this Court proceeds to consider the issues, we must bear in mind the

basic principles regarding zoning and comprehensive planning as used by municipalities.

The West Virginia Legislature first authorized municipal planning and zoning in 1931. 2

See W. Va. Code § 8-5-1 (1931). The power to divide the municipal territory into various

types of shapes and purposes was contingent upon having a comprehensive plan. Id. § 8-

5-3. A comprehensive plan is statutorily defined as “a plan for physical development,

including land use, adopted by a governing body, setting forth guidelines, goals and

objectives for all activities that affect growth and development. . . .” Id. § 8A-1-2(c) (2017).

We observe that “[t]he general purpose of a comprehensive plan is to guide a governing

body to accomplish a coordinated and compatible development of land and improvements

within its territorial jurisdiction, in accordance with present and future needs and

resources.” Id. § 8A-3-1(a) (2017). Additionally, “[a] comprehensive plan must promote

the health, safety, morals, order, convenience, prosperity and general welfare of the

inhabitants, as well as efficiency and economy in the process of development.” Id. § 8A-

3-1(c). The Legislature spelled out the required components and procedures for the

development and implementation of comprehensive plans. Specifically, a comprehensive




       2
        The legislative authorizations have changed over time and may be found at present
in West Virginia Code §§ 8A-3-1 to -14 (2017) as to comprehensive plans and at West
Virginia Code §§ 8A-7-1 to -13 (2017) as to zoning.
                                            15
plan sets the “goals and objectives for land development, uses and suitability.” Id. § 8A-

3-1(d)(1).



              While comprehensive plans and zoning go hand-in-hand, they are not

synonymous in concept or function. Planning is broader and more “big picture” in nature,

while zoning focuses on particular areas and purposes. Zoning is defined as “the division

of a municipality or county into districts or zones which specify permitted and conditional

uses and development standards for real property within the districts or zones.” W. Va.

Code § 8A-1-2(gg). A municipality may regulate land use and enact a zoning ordinance

by adopting a comprehensive plan and working with the planning commission and with

the public to develop a zoning ordinance. Id. §§ 8A-7-1(a)(1), (2), (3) (2017).



             Since the inception of legislative authority for municipal planning and zoning

in 1931, comprehensive plans have been a significant part of the authority to classify and

zone property uses. The comprehensive plan is the foundation for development and

growth. In Largent v. Zoning Bd. of Appeals for the Town of Paw Paw, 222 W. Va. 789,

671 S.E.2d 794 (2008), this Court recognized:

             In zoning and planning, the comprehensive plan is the policy
             statement, and it is zoning ordinances that have the force and
             effect of law. A city’s zoning ordinance is the law, and its
             comprehensive development plan is not. A comprehensive
             plan is not a legally controlling zoning law but serves as a guide
             to local government agencies charged with making zoning
             decisions. Nonetheless, zoning ordinances are required to
             conform to and implement development plans and where a

                                            16
               general plan is in effect when a zoning ordinance is passed, the
               ordinance may be invalid if it conflicts with the plan.
Id. at 795, 671 S.E.2d at 801 (citing 101A C.J.S. Zoning & Land Planning 4 (2008)

(footnotes omitted)).



               Having considered the statutory provisions governing comprehensive

planning and zoning, we now turn to our substantive jurisprudence. Carter v. City of

Bluefield, 132 W. Va. 881, 54 S.E.2d 747 (1949), is the seminal case in West Virginia

jurisprudence addressing zoning ordinances. Carter involved a mandamus proceeding

wherein the petitioners sought to compel the City of Bluefield to grant them a permit to

erect a two-story retail building in compliance with the building code, but in a zone

restricted to residential purposes. The petitioners challenged the validity of the ordinance

as it affected their property.



               In three syllabus points the Court established the guiding principles to be

applied in addressing the application of zoning ordinances to particular pieces of property.

First, the Court held that restrictive zoning ordinances may be enacted by municipalities as

follows:

                      Under a valid statutory delegation to it of the police
               power of the State a municipality may enact a zoning ordinance
               which restricts the use of property in designated districts within
               the municipality if the restrictions imposed by the ordinance
               are not arbitrary or unreasonable and bear a substantial relation
               to the public health, safety, morals, or the general welfare of
               the municipality.


                                              17
Carter, 132 W. Va. at 882-83, 54 S.E.2d at 750, Syl. Pt. 7.



              Second, the Court concluded that a zoning ordinance may be broadly valid,

but unreasonable as applied to a particular piece of property, holding:

                      A municipal ordinance creating zoning districts and
              imposing restrictions upon the use of property within such
              districts may be valid in its general scope and broad outline but
              invalid to the extent that the restrictions imposed are clearly
              arbitrary and unreasonable in their application to particular
              property.
Id. at 883, 54 S.E.2d at 750, Syl. Pt. 8.



              Third, the Court set out the standards for evaluating a municipal zoning

ordinance under attack as applied to a particular piece of property as follows:

                      A zoning ordinance of a municipality, creating use
              districts and imposing restrictions upon the use of the property
              in the various districts, which, as applied to particular property,
              does not bear a substantial relation to the public health, safety,
              morals, or general welfare of the municipality, and is clearly
              arbitrary and unreasonable in depriving the owner of the
              beneficial use of his property and in substantially depreciating
              its value, is as to such property, invalid as violative of Section
              9 and 10, Article III of the Constitution of this State and the
              Fourteenth Amendment to the Constitution of the United
              States.
Id., Syl. Pt. 9. The Court further determined that where the question is whether zoning

regulations are “arbitrary or unreasonable is fairly debatable,” it “will not interfere with the

action of the public authorities.” Id. at 905, 54 S.E.2d at 761.




                                              18
              Having established core principles, the Court concluded that the area where

the property was located consisted of industrial and business uses, was in close proximity

to a railroad line and railroad yards, portions of the same block were zoned for business

purposes, blocks to the east and west were zoned for business purposes and a street on one

side of the property was a major thoroughfare. Accordingly, the Court found that the

predominate use of property in the area was business or commercial and the parcel in

question was unsuited for residential purposes. Thus, the Court concluded the petitioners

were deprived of the right to use or enjoy their property for other than residential purposes.

Additionally, other property owners in the area were using their property for business or

industrial purposes. Depriving the petitioners the right to use their property in the same

manner as others compelled the conclusion that the ordinance had no real or substantial

relation to public health, safety, morals, or the general welfare of the city such that, as

applied to the land of the petitioner, its validity could not be sustained. Id. at 907, 54 S.E.2d

at 762.



              Next, in Anderson v. City of Wheeling, 150 W. Va. 689, 149 S.E.2d 243

(1966), the Court was faced with a mandamus action seeking to change a zoning

classification from a residential to a commercial classification. The Court adopted a

syllabus point setting out the fairly debatable standard of analysis as identified in Carter.

The Court held that “[i]f most of the factors necessary to the decision of a zoning case have

both positive and negative aspects it would appear that these matters are fairly debatable,

and in such case the court will not overrule the city authorities in the exercise of their
                                          19
legislative function.” Id. at 690, 149 S.E.2d at 245, Syl. Pt. 4. In considering the facts and

applying the “fairly debatable” standard, the Court was mindful that “[t]he enactment of a

zoning ordinance of a municipality being a legislative function, all reasonable

presumptions should be indulged in favor of its validity.” Id. at 699, 149 S.E.2d at 250

(quoting G-M Realty, Inc. v. City of Wheeling, 146 W. Va. 360, 120 S.E.2d 249 (1961), Syl.

Pt. 3). Thus, the fairly debatable standard means that if the decision of the zoning

authorities is fairly debatable the courts will not intervene.



               In evaluating the application of the zoning classification to the property in

Anderson, the Court concluded there were both positive and negative aspects regarding

rezoning from residential to commercial and, thus, determined that the matter was fairly

debatable such that it would not interfere with the city’s legislative determinations. In

reaching its conclusion, the Court relied on the notion that if the property were rezoned it

would result in a tendency toward spot zoning given that the surrounding property was

residential.   Rezoning would have resulted in a commercial island in a residential

neighborhood. Id. at 698-99, 149 S.E.2d at 249.



               In Par Mar v. City of Parkersburg, 183 W. Va. 706, 398 S.E.2d 532 (1990),

the landowner brought an action seeking a declaratory judgment that a zoning ordinance

was unconstitutional as applied to the property due to the ordinance being arbitrary and

unreasonable. The property at issue was in a single- and two-family residential zone and

was surrounded on three sides by residences. Across the street from the property was a
                                              20
major road, a heavy manufacturing zone, and a recreational zone. The landowner

unsuccessfully sought a permit from the City to operate a convenience store, including

retail gasoline sales. The Court applied the principles announced in Carter, see 132 W. Va.
881, 54 S.E.2d 747, and further articulated these relevant factors:

                      In a challenge to the validity of a zoning ordinance as
              applied to the property in question, the relevant factors include
              the following: (1) existing uses and zoning of nearby property;
              (2) the extent to which property values are diminished by the
              particular zoning restrictions; (3) the extent to which the
              destruction of property values of the plaintiffs promotes the
              health, safety, morals or general welfare of the public; (4) the
              relative gain to the public, as compared to the hardship
              imposed on the individual property owner; (5) the suitability of
              the subject property for the zoned purposes; and (6) the length
              of time the property has been vacant as zoned, considered in
              the context of land development in the area in the vicinity of
              the property.

Par Mar, 183 W. Va. at 710, 398 S.E.2d at 536 (citing LaSalle Nat’l Bank v. Cty. of Cook,

208 N.E.2d 430, 436 (Ill. App. Ct. 1965)). However, the Court proceeded to conclude that

the trial court properly granted a motion to dismiss due to the failure of the landowner to

set forth any factual allegations supporting the claim that the zoning ordinance was

arbitrary and unreasonable as applied to its property. Par Mar, 183 W.Va. at 712, 398
S.E.2d at 538.



              With the foregoing statutory overview of comprehensive planning and

zoning, together with the principles of substantive law in mind, we now address the two

assignments of error briefed by the City.


                                             21
              The City’s first assignment of error consists of two parts. First, the City

argues that the circuit court erred in failing to apply the fairly debatable standard in

evaluating the Church’s challenge of the zoning ordinance as applied to the Partition. It is

asserted that the court improperly discounted various factors supporting the residential

zoning classification including the historical uses of the neighborhood, recent residential

development, the community planning process and the Comprehensive Plan which

supports preserving residential uses.



              In response, the Church argues that the court applied the proper fairly

debatable standard and weighed the evidence under the correct substantive due process

standards. The Church points out that the circuit court cited to and applied the leading

decisions under West Virginia and federal law including Carter, 132 W. Va. 881, 54 S.E.2d
747 and Village of Euclid v. Ambler Realty Co., 272 U.S. 365 (1926) (holding that local

governments have a right to zone as an exercise of police power and adopting the fairly

debatable standard of judicial intervention in zoning matters).



              While the circuit court did not explicitly use the term “fairly debatable” in its

amended order, the court did cite to, rely upon, and apply the analysis dictated by the fairly

debatable standard. See Par Mar, 183 W. Va. at 710, 398 S.E.2d at 536; see also Carter,

132 W. Va. 881, 54 S.E.2d 747; Village of Euclid, 272 U.S. 365. The court also identified

and discussed in some detail the testimony of each of the witnesses and the evidence of

record regarding the Partition and the surrounding uses of property in the neighborhood.
                                             22
Thus, we find it of no moment that the words “fairly debatable” do not appear in the

amended order because the court applied the appropriate fairly debatable standard in

evaluating the challenge to the application of the zoning ordinance. Consequently, the

circuit court did not err.



               Next, the City asserts that the circuit court erred by invalidating the zoning

ordinance as a violation of substantive due process without considering all appropriate

factors and without evaluating the evidence supporting the zoning ordinance under those

factors. In part, the City claims that the court evaluated the evidence only on the limited

basis of the six factors set forth in Par Mar, 183 W. Va. 706, 398 S.E.2d 532, when it should

have considered additional factors regarding comprehensive planning. Further, the City

argues that the court’s citation to the city planner’s testimony that the City’s

Comprehensive Plan is not law demonstrates the court’s disregard for the factors regarding

comprehensive planning.



               In opposition, the Church contends that the circuit court applied the correct

substantive due process standard including application of the six factors. See id. The court

identified and described the facts surrounding the Partition and the neighborhood in

reaching the conclusion that the zoning classification was arbitrary and unreasonable as

applied to the Partition.




                                             23
              While the Court in Par Mar identified six factors for analysis as borrowed

from Illinois in La Salle National Bank, it did not explicitly adopt the factors. See id.

(citing LaSalle Nat’l Bank, 208 N.E.2d at 436). Nor did the Court, in Par Mar, apply the

factors to the ordinance and particular property at issue because the challenge to the zoning

ordinance was dismissed on procedural grounds.



              The City acknowledges the application of the Par Mar factors, but advocates

for the addition of other factors including a consideration of whether the challenged zoning

decision is in harmony with the City’s Comprehensive Plan. We agree that some

consideration of a comprehensive plan is appropriate when deciding a challenge to a zoning

decision. Our well-settled law holds that “[a] zoning ordinance is not invalid as to a

particular property owner where such property owner is not treated differently from other

property owners and the ordinance bears a substantial relation to the health, safety, morals

and general welfare of the people . . . .” Anderson, 150 W.Va. at 689, 149 S.E.2d at 244-

45, syl. pt. 1, in part (emphasis added). While a comprehensive plan itself is not the binding

zoning law, it was developed with citizen input and was formally adopted by the governing

body of the municipality or county. See W. Va. Code § 8A-3-1 (2004). The goal of a

comprehensive plan is to “promote the health, safety, morals, order, convenience,

prosperity and general welfare of the inhabitants, as well as efficiency and economy in the

process of development.” Id. at § 8A-3-1(c). As such, the consideration of a comprehensive

plan can assist a court in undertaking the analysis required by Anderson.


                                             24
              However, the City’s arguments in this case suggest that the Comprehensive

Plan should be the paramount consideration in a zoning challenge. We reject that notion.

The City’s arguments would usurp any substantive review of whether the ordinance, as

applied, treats the property owner differently from other property owners. See Anderson,

150 W.Va. at 689, 149 S.E.2d at 244-45, syl. pt. 1. The consideration of the comprehensive

plan is but one factor.




              Based upon the parties’ arguments, we now find it necessary to adopt the

factors in Par Mar with the addition of a factor requiring the consideration of an adopted

comprehensive plan. See 183 W.Va. at 710, 398 S.E.2d at 536. This Court hereby holds

that in a challenge to the validity of a zoning ordinance as applied to a particular piece of

property the relevant factors to be considered by a circuit court include the following: (1)

the existing uses and zoning of nearby property; (2) the extent to which property values are

diminished by the particular zoning restrictions; (3) the extent to which the destruction of

property values of the plaintiff promotes the health, safety, morals or general welfare of

the public; (4) the relative gain to the public, as compared to the hardship imposed upon

the individual property owner; (5) the suitability of the subject property for the zoned

purposes; (6) the length of time the property has been vacant as zoned, considered in the

context of land development in the area in the vicinity of the property; and (7) the adopted

comprehensive plan.



                                             25
              The City argues that proper evaluation of the factors compels the conclusion

that the zoning classification of the Partition should remain R-1 Single-Family. On the

other hand, the Church submits that consideration of the record in light of the factors

dictates a finding that the refusal to rezone the Partition as B-2 Service Business was

arbitrary and unreasonable.



              Our de novo review considers these factors and applies an overall fairly

debatable standard. First, as to the existing uses and zoning of nearby property, the

evidence demonstrates that the adjacent property to the west consists of a commercial

development with three buildings situated in a horseshoe pattern and zoned B-2 Service

Business district. To the east is the Church building and its parking lot which is zoned R-

1 Single-Family Residential, for which churches have special use permits in R-1. To the

east of the Church is Eastern Avenue and an older residential area. To the south of the

Partition is Burroughs Street. Diagonally adjacent to the Partition and across Burroughs

Street is the commercial establishment known as The Wine Bar which is zoned B-2 Service

Business district. Next to The Wine Bar and extending to the intersection of Burroughs

Street and Collins Ferry Road is a multi-family development. To the north of the Partition

is a buffer area and a residential subdivision accessible from Eastern Avenue. Thus, the

area surrounding the wedged Partition has uses and zoning that are considerably

commercial in nature.




                                            26
              The second factor requires us to consider the extent to which the value of the

Partition is diminished by the residential zoning restriction. The record is plain that there

is a substantial diminution of value. The testimony of the Church’s appraiser established

that as commercial usage the Partition had a value of $268,000 that was depressed to a

value of $128,000 as residential property. The appraiser also testified that the Partition had

limitations with respect to its desirability as a residential parcel.



              The third factor demands balancing the diminution of property value against

the promotion of the health, safety, morals or general welfare of the public. This Court

recognizes the value of neighborhood conservation and limited growth areas as promoted

by the City in the Comprehensive Plan. However, a bird’s eye view of the Partition plainly

demonstrates that commercial development of the Partition would not subvert the health,

safety, morals or general welfare of the public.



              Fourth, this Court must balance the relative public gain from the zoning

classification against the harm to the Church. The evidence is that the Church suffers a

more than fifty percent diminution in value and is deprived of the highest and best use of

the Partition if it is restricted to the residential classification. The City gains the outside

possibility of a residential housing unit and the avoidance of another business with the

lighting, traffic, quiet, and privacy issues attendant to commercial development. Inasmuch

as the character of the Partition is such that it is wedged between commercial development



                                               27
and the Church and has other commercial development nearby, we find that the balance

tips in favor of the Church.



               Fifth, we must consider the suitability of the Partition for the zoned purposes.

The Partition is unimproved. It has several unfavorable qualities that make it unsuitable

for residential purposes, including its wedged location, its access onto busy Burroughs

Street, and its slope.



               Sixth, we consider how long the Partition has been vacant in the context of

the surrounding land development. The Partition was previously a sloped portion of the

Church property. It did not include any portion of the Church parking lot. It currently

remains vacant and unimproved. Given the surrounding land development, it is likely that

it will continue to be vacant if the zoning classification remains residential. Additionally,

the Church’s agreement for sale with Mr. Bossio for purposes of commercial development

will be frustrated.



               Based upon the foregoing and the unique facts regarding the Partition and

the nearby property uses and zoning, we find that it is not fairly debatable that this wedged

-in Partition should be rezoned as B-2 Service Business district. The failure to do so was

an arbitrary and unreasonable application of the zoning ordinances to the Partition. We

come to this conclusion, mindful that the existence of a commercial use adjacent to a

residential neighborhood is not a sufficient reason to invalidate a zoning decision of a local

                                              28
authority. Par Mar, 183 W. Va. 711-12, 398 S.E.2d 537-38. We further recognize that

“[a] zoning ordinance must draw lines for boundaries between zoning districts, and such

line drawing, such as utilizing a highway or a street as a boundary, is not ipso facto

‘arbitrary and unreasonable’ so as to invalidate the application of a zoning ordinance.” Id.

at 707, 398 S.E.2d at 533, Syl. Pt. 3. Here, the line drawing is in the middle of a block and

mixed uses of property abound in the immediate area.



               In its second assignment of error, the City contends that the consideration

by the circuit court of the past zoning decisions by the City were in error and factually

incorrect. Specifically, the City argues that it was error to rely upon prior zoning decisions

regarding The Wine Bar and the Burroughs Development because those decisions were

made prior to the 2013 adoption of the Comprehensive Plan and are therefore irrelevant.

Additionally, the 2003 rezoning of the Burroughs Development was undertaken for the

purpose of correcting a mapping error.



              In contrast, the Church argues that The Wine Bar and the Burroughs

Development, considered in connection with their commercial classification, reflect the

development taking place at street level. The existence of the Comprehensive Plan does

not diminish the current conditions and character of the area surrounding the Partition.



              Given the particular facts of the instant matter, we find that considering the

past zoning decisions was a relevant factor involving the evaluation of the existing uses

                                             29
and zoning of nearby property as necessary under our multi-factor analysis. We observe

that the Court in Anderson, 150 W. Va. 689, 149 S.E.2d 243, considered the prior zoning

and rezoning actions of the municipality. It is not significant that the 2003 proceedings

regarding the Burroughs Development were to address a mapping error. The reality is that

it is an immediately adjacent commercially developed property. The various reports of the

City Planning staff indicating that the Burroughs Place and The Wine Bar parcels were not

likely to be suitable for residential purposes and otherwise remarking on the nature of the

area are relevant factors considering the commercial development that took place. The

statements tend to show that the Church is being treated differently than other property

owners when it is seeking a proposed use that is not inconsistent with uses and results

already present in the area. In terms of this particular wedged piece of property, the Church

is not endeavoring to fundamentally change uses and cause confusion with respect to how

property is in fact being used in the existing zoned areas.



              Based upon the foregoing, we conclude that the amended order of the circuit

court declaring the zoning enforcement action unconstitutional and ordering the City to

cure the classification error by amending the classification of the Partition from R-1 Single-

Family Residential to B-2 Service Business district was proper.




                                             30
                                  IV. CONCLUSION

             For the reasons stated above, the November 26, 2018, amended order of the

Circuit Court of Monongalia County, West Virginia, in the above-styled matter is therefore

affirmed.



                                                                                Affirmed.




                                           31